Citation Nr: 0613739	
Decision Date: 05/11/06    Archive Date: 05/25/06	

DOCKET NO.  04-36 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1968.  He served in Vietnam from January 1968 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Buffalo, New York, that denied entitlement to the benefit 
sought.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.

2.  The medical evidence of record includes a diagnosis of 
PTSD.

3.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably 
met.  38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5107 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R. §§  
3.102, 3.156, 3.159, and 3.326 (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with the provisions 
of 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  These include:  (1) Veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

A review of the evidence in this case shows that the veteran 
was sent letters in October 2001 and April 2002 in which he 
was informed of the requirements needed to establish 
entitlement to service connection for PTSD.  He was informed 
what evidence and information he was responsible for and of 
the evidence that was considered VA's responsibility.  The 
communications explained that VA would make reasonable 
efforts to help him get evidence such as medical records, if 
he provided relevant information about the records.  The 
letters also essentially requested that he provide any 
medical evidence in his possession that pertained to the 
claim.  

The Board finds that the notice requirements for service 
connection have been met because while the veteran was not 
provided with notice of the types of evidence necessary to 
establish a disability rating or effective date-- the latter 
two elements of service connection noted in Dingess-for the 
claim on appeal, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
this regard, the Board notes that the RO will be responsible 
for addressing any notice defect with respect to the rating 
and effective date elements when effectuating the award of 
service connection.  The Board is taking action favorable to 
the veteran, and therefore finds that a decision at this 
point poses no risk of prejudice to the veteran.  Remanding 
the case for purely procedural purposes would be essentially 
exalting form over substance.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support or result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided").

Pertinent Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection 
may be established when all the evidence of record, including 
that pertinent to service, demonstrates that the veteran has 
a current disability that was incurred in service.  
38 U.S.C.A. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) The 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between a claimed inservice disease or injury and 
a current disability.  Shedden v. Principi, 381 F. 3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 110, 111 
(2002); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the Secretary of VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of a service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the facts that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection for an 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).  
The Court has interpreted 38 U.S.C.A. § 1154(b) as still 
requiring competent evidence of a current disability, and a 
link between the current disability and service.  Shedden v. 
Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004),

Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997), Cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

VA medical evidence of record reveals a principal psychiatric 
diagnosis of PTSD.  

The veteran's personnel records disclose that he served in 
Vietnam from January 1968 to December 1968.  From January 
1968 to early April 1968, his principal duty assignment was 
as a field artillery operator and intelligence analyst with 
the Headquarters and Service Battery of the 2nd Battalion, 
9th Artillery, 4th Infantry Division.  From early April 1968 
until his departure from Vietnam in early December 1968, his 
principal duty assignment was as a radio telegraph operator 
with the same unit.  It was noted that the campaigns in which 
he participated included the TET Counter-Offensive.  

The veteran has referred to a number of different incidents 
during the course of his year in Vietnam when he was exposed 
to enemy rocket and mortar attacks. 

Of record is a March 2004 communication from the U.S. Army 
and Joint Services Records Research Center (JSRRC) (then 
known as the U.S. Armed Services Center for Research of Unit 
Records) in which it was indicated that the unit history of 
the 3rd Brigade of the 4th Infantry Division revealed 
information that included soldiers of the unit participating 
in the 1968 TET Offensive.  Information also revealed that 
units of the 1st and 3rd Brigade of the 4th Infantry Division 
were involved in combat action pretty much throughout II 
Corps.  It appears the JSRRC did not have the veteran's 
personnel records available.  Notation was made that future 
requests for PTSD research should include a copy of the 
veteran's personnel folder.  Notation was made that research 
might be more time-effective should the RO and/or the veteran 
request morning reports directly from the National Personnel 
Records Center in St. Louis.

Submitted by the veteran and his representative in November 
2004 were copies of annotated daily staff journals or duty 
officer's logs pertaining to the 2nd Battalion of the 9th 
Artillery and the 3rd Brigade of the 4th Infantry Division on 
several occasions during 1968.  The reports referred to some 
combat action taking place.  

Based on a longitudinal review of the evidence currently of 
record, the Board finds that there is sufficient information 
available to make a decision at this time.  While it would 
clearly be more desirable to obtain more specific information 
from the veteran, the Board finds the information provided by 
the veteran when added to the other information of record is 
reasonably sufficient to verify that the veteran was a 
participant in combat operations while serving in Vietnam.  
His unit was stationed in an area of the country at a time 
and in an area when and where exposure to hostile fire was a 
common occurrence.  His personnel records disclose that he 
was a participant in the TET Offensive, an event in early 
1968 that involved significant combat action.  

As noted above, in the case of any veteran who engaged in 
combat with the enemy in active service, the Secretary of VA 
shall accept as sufficient proof service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
opined that the fact that a veteran with a known combat 
military occupational specialty that was stationed with the 
unit that was present when enemy attacks occurred was 
strongly suggestive that the veteran himself was exposed to 
such attacks.  As indicated in Suozzi v. Brown, 10 Vet. 
App. 307 (1997), a stressor need not be corroborated in every 
detail.  There is no requirement in case law that there needs 
to be a higher level of exposure to combat.  Corroboration of 
the veteran's personal participation in such events is not 
necessary.  Pentecost at 128.  The Board finds the facts in 
this case are similar because some, although not all, of the 
details are corroborated.

In reviewing the overall evidence of record, the Board finds 
that the veteran's assertions about exposure to combat action 
and the data in support of this have been consistent and are 
credible.  The veteran has a current valid diagnosis of PTSD 
and examiners have attributed the PTSD to his experiences in 
Vietnam.  The Board finds the evidence of record is at least 
in relative equipoise.  The evidence clearly raises a doubt 
which must resolve in the veteran's favor.  See Pentecost and 
Suozzi, both supra.  Under these circumstances, the Board 
finds the veteran has PTSD that is the result of his service 
in Vietnam.


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


